DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This Office Action is in response to the remarks and amendments filed on 3/8/2022.  Claims 1-20 are pending for consideration in this Office Action.

Response to Amendment
The objection to the abstract has been withdrawn in light of the amendments filed. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 3/8/2022 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

The amendment filed 3/8/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The amendment to the specification, in particular paragraph 0033 introduces new matter into the disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.
The substitute specification filed 3/8/2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because the specification introduces new matter.

Claim Objections
Claim 1 is objected to because of the following informalities:  

Regarding Claims 1 and 15, in lines 11-12, the claim recites “...a respective terminal of the one or more terminals of the one or more terminals.”  Please amend the claim to recite - - a respective terminal of the one or more terminals - - for clarity.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
§ 112 1st statement

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claim 1, the recitation of “...an equipment controller,” is not described in the disclosure such that one skilled in the art would recognize Applicant’s possession of the claimed subject matter. In particular, the disclosure is drawn to a thermostat that detects various loads and whereas the thermostat has a processor...it has been determined that the alleged “equipment controller” is not the disclosed and later claimed processor.  
Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
		 
§ 112 2nd statement

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the recitation of “...A system for detection of equipment connections to an equipment controller, comprising: a thermostat comprising one or more terminals,” renders the claim unclear because a “equipment controller” has not been disclosed and it is unclear if the “equipment controller” is the later claimed “thermostat.”
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - A system for detection of equipment connections to a thermostat, wherein: the thermostat comprises one or more terminals - - for clarity.


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 and 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. (US2019/0056131) in view of Marschalkowski et al. (US2018/0136677).

Regarding Claim 1, Warren teaches a system for detection of equipment connections to a thermostat [fig 7], wherein the thermostat [102] comprises one or more terminals [at least terminals C, W Y etc. at fig 7; 0073];
wherein a first terminal of the one or more terminals is configured to directly connect a load comprising heating, ventilation, and air conditioning (HVAC) equipment [0073; fig 7];
wherein a second terminal of the one or more terminals is configured to directly connect to electrical power [0073; 0076; 0078; fig 7]; and 
one or more detectors [712], wherein each detector of the one or more detectors connects between a respective terminal of the one or more terminals and one or more processors implemented in circuitry [0073]
wherein each detector [712] of the one or more detectors is configured to provide a signal to the one or more processors relative to a corresponding terminal indicating a status of a connection of the corresponding terminal of the one or more terminals [0073];
wherein the status corresponds to whether a terminal of the one or more terminals connects to a load of the one or more loads and whether the load or the one or more loads is in an OFF state [0073].

Alternative Rejection of Claim 1

If it is argued that Warren does not explicitly teach where the status of the connection corresponds to whether the load, of the one or more loads, is in an OFF state.
Marschalkowski teaches a thermostat having one or more detectors [712] and a processor [708; 732; fig 7] configured to provide a status signal to the one or more processors [0079; 0080] where the status of the connection corresponds to whether a load, of the one or more loads, is in an OFF state [0081]. Marschalkowski teaches that it is known in the field of endeavor of refrigeration control that this arrangement allows a user to detect a power anomaly across connections [0096; 0097].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Warren to have where the status of the connection corresponds to whether the load, of the one or more loads, is in an OFF state in view of the teachings of Marschalkowski in order to detect a power anomaly across connections.

Regarding Claim 2, Warren, as modified, teaches the invention above and Warren teaches wherein at least one terminal [at 684] of the one or more terminals is connected to a first end of a secondary winding of a transformer [at least the transformer at the location of FET SW shown in fig 7; where SSR circuit can be used in place of FET SW  and where SSR circuit has transformers as shown in fig 20; and where transformers have first and second windings]; and a load of the one or more loads having a connection to a second end of the winding of the transformer; and the transformer is connected to electrical power [0074; 0129; figs 7 & 20].

Regarding Claim 3, Warren, as modified, teaches the invention above and Warren teaches wherein the second end of the winding of the transformer [as mentioned above] is connected to a ground [0074; 0075; 0129; figs 7 & 20].




Regarding Claim 4, Warren, as modified, teaches the invention above and Warren teaches wherein: outputs of the one or more detectors [706] associated with loads are connected to general purpose input/output interfaces of the one or more processors [708; 732; 0071; fig 7]; and an output of a detector of the one or more detectors associated with the electric power is connected to a general-purpose input/output of the general-purpose input/output interfaces [0071; by inspection at fig 7].

Regarding Claim 5, Warren, as modified, teaches the invention above and Warren teaches a full wave rectifier [720] having a first input connected to the first end of the winding of the transformer [at 718] and a second input connected to the ground [0075; fig 7]; and a voltage regulator [724] having an input connected to an output of the full wave rectifier [720] and having an output configured to provide a DC voltage to the one or more detectors and to the one or more processors [0075; fig 7].

Regarding Claim 9, Warren, as modified, teaches the invention of Claim 1 above and Warren teaches wherein the one or more loads comprises one or more of a heater, a cooler, a compressor, a heat pump, a humidifier, a fan, a furnace, a heat strip, a valve, an air conditioner, and a dehumidifier [0071].

Regarding Claim 10, Warren teaches a system comprising a thermostat [fig 7] comprising N connections configured to connect to power [0073; 0076; 0078; fig 7] and a load comprising heating, ventilation, and air conditioning (HVAC) equipment [at 684; 0071; 0073; where N is a positive whole number]; and one or more detectors [712; 0073];
an input and an output configured to connect to a respective input of the one or more processers [implicit at 0071-0076; fig 7];
wherein: each respective connection of the N connections is configured to connect to the input of a respective detector of the one of more detectors [0073; fig 7];
the one or more processors [708; 732] is configured to determine whether the respective connection of the N connections is connected to the load, connected to a power source [710], or not connected, based on the one or more processors comparing:
a respective signal from a respective detector [712] with the input connected to the load [at least HVAC]; a respective signal from a respective detector with an input connected to the power source [710; 0073; fig 3].

  Alternative Rejection of Claim 10

If it is argued that Warren does not explicitly teach the one or more processors is configured to determine whether the respective connection of the N connections is connected to the load, connected to a power source, or not connected, based on the one or more processors comparing a respective signal from a respective detector with the input connected to the load and a respective signal from a respective detector with an input connected to the power source.
Marschalkowski teaches a thermostat [fig 7] where one or more processors [708, 732] are configured to determine whether the respective connection [at 684] of the N connections is connected to the load [HVAC], connected to a power source [710], or not connected, based on the one or more processors comparing a respective signal from a respective detector [at 712] with the input connected to the load and a respective signal from a respective detector with an input connected to the power source [0081]. Marschalkowski teaches that it is known in the field of endeavor of refrigeration control that this arrangement allows a user to detect a power anomaly across connections [0096; 0097].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Warren to have where the one or more processors is configured to determine whether the respective connection of the N connections is connected to the load, connected to a power source, or not connected, based on the one or more processors comparing a respective signal from a respective detector with the input connected to the load and a respective signal from a respective detector with an input connected to the power source in view of the teachings of Marschalkowski in order to detect a power anomaly across connections.

Regarding Claim 11, Warren, as modified, teaches the invention above and Warren teaches a general-purpose input/output circuit at each input of the one or more processors corresponding to and connected to each respective detector output [0071; by inspection at fig 7].

Regarding Claim 12, Warren, as modified, teaches the invention of Claim 10 above and Marschalkowski teaches wherein, over a period of time, each detector and the one or more processors are configured to determine whether the corresponding connection of the respective detector has an intermittent or poor connection with the respective load based on the comparison [As modified above, see the rejection of Claim 10 for detailed discussion].

Regarding Claim 13, Warren, as modified, teaches the invention of Claim 10 above and Marschalkowski teaches wherein the comparison comprises comparing a phase of a first signal comprising the respective signal from the respective detector with the input connected to a load; and a second signal comprising the respective signal from the respective detector with an input connected to the power source [As modified above, see the rejection of Claim 10 for detailed discussion and where the phase difference of the signals is implicit].

Regarding Claim 14, Warren, as modified, teaches the invention of Claim 13 above and Marschalkowski teaches wherein: in response to determining, based on the comparison, the first signal and the threshold signal are out of phase, the processer is configured to determine the first end of the load to the first end of the winding of the transformer or the second end of the load to the ground is lacking in connection or the first end of the load to the input of a detector is lacking in connection; and in response to determining, based on the comparison, the first signal and the threshold signal are in phase, the processer is configured to determine the first end of the load to the first end of the winding of the transformer is in connection, the second end of the load to the ground is in connection, and the first end of the load to the input of the detector is in connection [As modified above, see the rejection of Claim 10 for detailed discussion and where upon the detection of an overcurrent the detector is not connected and when no overcurrent occurs the system is connected].

Regarding Claim 15, Warren teaches a system for detection of equipment connections to a thermostat [fig 7], comprising
one or more processors implemented in circuitry [708; 732; 0072];
one or more terminals [at least terminals C, W Y etc. at fig 7; 0073];
wherein a first terminal of the one or more terminals is configured to directly connect the equipment [0073; fig 7];
wherein a second terminal of the one or more terminals is configured to directly connect to electrical power [0073; 0076; 0078; fig 7]; and 
one or more detectors [712], wherein each detector of the one or more detectors connects between a respective terminal of the one or more terminals and one or more processors implemented in circuitry [0073]
wherein each detector [712] of the one or more detectors is configured to provide a signal to the one or more processors relative to a corresponding terminal indicating a status of a connection of the corresponding terminal of the one or more terminals [0073];
wherein the status corresponds to whether a terminal connects to the equipment and whether the equipment in an OFF state [0073].

Alternative Rejection of Claim 15

If it is argued that Warren does not explicitly teach where the status of the connection corresponds to whether the equipment is in an OFF state.
Marschalkowski teaches a thermostat having one or more detectors [712] and a processor [708; 732; fig 7] configured to provide a status signal to the one or more processors [0079; 0080] where the status of the connection corresponds to whether the equipment is in an OFF state [0081]. Marschalkowski teaches that it is known in the field of endeavor of refrigeration control that this arrangement allows a user to detect a power anomaly across connections [0096; 0097].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Warren to have where the status of the connection corresponds to whether the equipment is in an OFF state in view of the teachings of Marschalkowski in order to detect a power anomaly across connections.


Regarding Claim 16, Warren, as modified, teaches the invention above and Warren teaches wherein at least one terminal [at 684] of the one or more terminals is connected to a first end of a secondary winding of a transformer [at least the transformer at the location of FET SW shown in fig 7; where SSR circuit can be used in place of FET SW  and where SSR circuit has transformers as shown in fig 20; and where transformers have first and second windings]; and the equipment having a connection to a terminal of the one or more terminals has another connection to a second end of the secondary winding of the transformer [0074; 0129; figs 7 & 20].

Regarding Claim 17, Warren, as modified, teaches the invention above and Warren teaches wherein the second end of the winding of the transformer [as mentioned above] is connected to a ground [0074; 0075; 0129; figs 7 & 20].

Regarding Claim 18, Warren, as modified, teaches the invention above and Warren teaches wherein: outputs of the one or more detectors [712] associated with the equipment are connected to general purpose input/output interfaces of the one or more processors [708; 732; 0071; fig 7]; and an output of a detector of the one or more detectors associated with the electric power is connected to a general-purpose input/output of the general-purpose input/output interfaces [0071; by inspection at fig 7].

Regarding Claim 19, Warren, as modified, teaches the invention above and Warren teaches a full wave rectifier [720] having a first input connected to the first end of the winding of the transformer [at 718] and a second input connected to the ground [0075; fig 7]; and a voltage regulator [724] having an input connected to an output of the full wave rectifier [720] and having an output configured to provide a DC voltage to the one or more detectors and to the one or more processors [0075; fig 7].
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. (US2019/0056131) and Marschalkowski et al. (US2018/0136677) as applied to claim 3 above, and further in view of Miyamoto (JPS5482051A).

Regarding Claim 6, Warren, as modified, teaches the invention above but does not explicitly teach wherein a detector comprises: a first resistor having a first end as an input; a first diode having an anode connected to a second end of the first resistor; a second resistor having a first end connected to a cathode of the first diode and having a second end as an output; a third resistor having a first end connected to the first end of the second resistor and having a second end connected to the ground; a second diode having an anode connected to the cathode of first diode and having a cathode connected to an output of the rectifier; and a capacitor having a first end connected to the first end of the third resistor and having a second end connected to ground.
However, Miyamoto teaches a voltage abnormality detector [fig 3] having a circuit with a first resistor [R1] having a first end as an input; a first diode [D1] having an anode connected to a second end of the first resistor; a second resistor [R3] having a first end connected to a cathode of the first diode and having a second end as an output; a third resistor [R2] having a first end connected to the first end of the second resistor and having a second end connected to the ground; a second diode [D2] having an anode connected to the cathode of first diode and having a cathode connected to an output; and a capacitor [C1] having a first end connected to the first end of the third resistor [R2] and having a second end connected to ground [0016; fig 3] for the obvious advantage of protecting against voltage overshoot [0007].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Warren to  have wherein a detector comprises: a first resistor having a first end as an input; a first diode having an anode connected to a second end of the first resistor; a second resistor having a first end connected to a cathode of the first diode and having a second end as an output; a third resistor having a first end connected to the first end of the second resistor and having a second end connected to the ground; a second diode having an anode connected to the cathode of first diode and having a cathode connected to an output of the rectifier; and a capacitor having a first end connected to the first end of the third resistor and having a second end connected to ground in view of the teachings of Miyamoto in order to protect against voltage overshoot.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. (US2019/0056131) and Marschalkowski et al. (US2018/0136677) as applied to claim 3 above, and further in view of Conner et al. (US2014/0084072) and Warren et al. (US2013/0218351, hereinafter "Warren 351").

Regarding Claim 7, Warren, as modified, teaches the invention of Claim 3 above and Warren teaches wherein the one or more terminals comprises: connections R and RC connected to the first end of the secondary winding of the transformer [0071; fig 7; where Rh and R are equivalents]; connection C and CC configured for a common connection to the ground [fig 7; where CC is used with respect to connection RC]; a connection W-OB configured for a heat pump [fig 7]; a connection W configured for heat [fig 7]; a connection Y configured for cooling; a connection Y2 configured for second stage cooling [fig 7]; or a connection F or G configured for a fan [0071; fig 7].  Warren does not explicitly teach a connection L configured for a heat pump; a connection W2 configured for an auxiliary furnace; a connection E configured for auxiliary heat strips.
However, Conner teaches a thermostat system [fig 6] having a connection L configured for a heat pump [0067; fig. 6]. Conner teaches that it is known in the field of endeavor of refrigeration that this arrangement provides a connection to show fault signal to the thermostat and thereby improve the system [0067].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Warren to have a connection L configured for a heat pump in view of the teachings of Conner in order to provide a connection to show fault signal to the thermostat and thereby improve the system.
Lastly, Warren 351 teaches a thermostat system [fig 3B] having a connection W2 configured for an auxiliary furnace and a connection E configured for auxiliary heat strips [0064; fig 3B] for the obvious advantage of providing flexibility of the system.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Warren to have a connection W2 configured for an auxiliary furnace; a connection E configured for auxiliary heat strips in view of the teachings of Warren 351 in order to provide flexibility to the system.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. (US2019/0056131), Marschalkowski et al. (US2018/0136677) , Conner et al. (US2014/0084072) and Warren et al. (US2013/0218351, hereinafter "Warren 351") as applied to claim 7 above, and further in view of Kompelien (US4328528).



Regarding Claim 8, Warren, as modified, teaches the invention of Claim 7 above and Conner teaches where a L line is connected to a load of the one or more loads for providing a heat pump alert [0067] but does not teach a Zener diode connected between an input of a detector of the one or more detectors.
However, Kompelien teaches a control circuit [fig 1] having a Zener diode [64] connected between an input of a detector [61] of the one or more detectors [col 5, lines 1-4; fig 1] for the obvious advantage of proving a diode with flexibility to the system.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Warren to have a Zener diode connected between an input of a detector of the one or more detectors in view of the teachings of Kompelien in order to provide flexibility to the system.

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. (US2019/0056131) and Marschalkowski et al. (US2018/0136677) as applied to claims 3 and 17 above, and further in view of Miyamoto (JPS5482051A).

Regarding Claims 6 and 20, Warren, as modified, teaches the invention above but does not explicitly teach wherein a detector comprises: a first resistor having a first end as an input; a first diode having an anode connected to a second end of the first resistor; a second resistor having a first end connected to a cathode of the first diode and having a second end as an output; a third resistor having a first end connected to the first end of the second resistor and having a second end connected to the ground; a second diode having an anode connected to the cathode of first diode and having a cathode connected to an output of the rectifier; and a capacitor having a first end connected to the first end of the third resistor and having a second end connected to ground.
However, Miyamoto teaches a voltage abnormality detector [fig 3] having a circuit with a first resistor [R1] having a first end as an input; a first diode [D1] having an anode connected to a second end of the first resistor; a second resistor [R3] having a first end connected to a cathode of the first diode and having a second end as an output; a third resistor [R2] having a first end connected to the first end of the second resistor and having a second end connected to the ground; a second diode [D2] having an anode connected to the cathode of first diode and having a cathode connected to an output; and a capacitor [C1] having a first end connected to the first end of the third resistor [R2] and having a second end connected to ground [0016; fig 3] for the obvious advantage of protecting against voltage overshoot [0007].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Warren to  have wherein a detector comprises: a first resistor having a first end as an input; a first diode having an anode connected to a second end of the first resistor; a second resistor having a first end connected to a cathode of the first diode and having a second end as an output; a third resistor having a first end connected to the first end of the second resistor and having a second end connected to the ground; a second diode having an anode connected to the cathode of first diode and having a cathode connected to an output of the rectifier; and a capacitor having a first end connected to the first end of the third resistor and having a second end connected to ground in view of the teachings of Miyamoto in order to protect against voltage overshoot.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. (US2019/0056131) and Marschalkowski et al. (US2018/0136677) as applied to claim 3 above, and further in view of Conner et al. (US2014/0084072) and Warren et al. (US2013/0218351, hereinafter "Warren 351").

Regarding Claim 7, Warren, as modified, teaches the invention of Claim 3 above and Warren teaches wherein the one or more terminals comprises: connections R and RC connected to the first end of the secondary winding of the transformer [0071; fig 7; where Rh and R are equivalents]; connection C and CC configured for a common connection to the ground [fig 7; where CC is used with respect to connection RC]; a connection W-OB configured for a heat pump [fig 7]; a connection W configured for heat [fig 7]; a connection Y configured for cooling; a connection Y2 configured for second stage cooling [fig 7]; or a connection F or G configured for a fan [0071; fig 7].  Warren does not explicitly teach a connection L configured for a heat pump; a connection W2 configured for an auxiliary furnace; a connection E configured for auxiliary heat strips.
However, Conner teaches a thermostat system [fig 6] having a connection L configured for a heat pump [0067; fig. 6]. Conner teaches that it is known in the field of endeavor of refrigeration that this arrangement provides a connection to show fault signal to the thermostat and thereby improve the system [0067].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Warren to have a connection L configured for a heat pump in view of the teachings of Conner in order to provide a connection to show fault signal to the thermostat and thereby improve the system.
Lastly, Warren 351 teaches a thermostat system [fig 3B] having a connection W2 configured for an auxiliary furnace and a connection E configured for auxiliary heat strips [0064; fig 3B] for the obvious advantage of providing flexibility of the system.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Warren to have a connection W2 configured for an auxiliary furnace; a connection E configured for auxiliary heat strips in view of the teachings of Warren 351 in order to provide flexibility to the system.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. (US2019/0056131), Marschalkowski et al. (US2018/0136677), Conner et al. (US2014/0084072) and Warren et al. (US2013/0218351, hereinafter "Warren 351") as applied to claim 7 above, and further in view of Kompelien (US4328528).

Regarding Claim 8, Warren, as modified, teaches the invention of Claim 7 above and Conner teaches where a L line is connected to a load of the one or more loads for providing a heat pump alert [0067] but does not teach a Zener diode connected between an input of a detector of the one or more detectors.
However, Kompelien teaches a control circuit [fig 1] having a Zener diode [64] connected between an input of a detector [61] of the one or more detectors [col 5, lines 1-4; fig 1] for the obvious advantage of proving a diode with flexibility to the system.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Warren to have a Zener diode connected between an input of a detector of the one or more detectors in view of the teachings of Kompelien in order to provide flexibility to the system.
Response to Arguments

On pages 13-14 of the remarks, Applicant argues with respect to Claims 1, 10 and 15 that Warren et al. (US2019/0056131, hereinafter “Warren”) as modified by Marschalkowski et al. (US2018/0136677, hereinafter “Marschalkowski) does not teach " a thermostat comprising one or more terminals, wherein a first terminal ... is configured to directly connect to a load... and one or more detectors, wherein each detector ... connects between a respective terminal of the one or more terminals and one or more processors implemented in circuitry."  Applicant's arguments have been considered but are not persuasive. 

MPEP 2141-2144 explains Obviousness Rejections  

In response to Applicant's arguments Warren teaches a thermostat [at fig 7] comprising one or more terminals [at least terminals C, W Y etc. at fig 7; 0073]; wherein a first terminal ... is configured to directly connect to a load [where the load is the HVAC system] ... and one or more detectors [712; where 712 provides mechanical and electrical sensing; see 0072], wherein each detector 712] ... connects between a respective terminal of the one or more terminals and one or more processors [708; 732] implemented in circuitry [by inspection at fig 7].  Warren teaches the recited structure.  Accordingly, the rejection is maintained.

 On page 14 of the remarks, Applicant argues with respect to Claims 1, 10 and 15 that Warren et al. (US2019/0056131, hereinafter “Warren”) as modified by Marschalkowski et al. (US2018/0136677, hereinafter “Marschalkowski) does not teach " whether a terminal connects to a load."  Applicant's arguments have been considered but are not persuasive. 

MPEP 2141-2144 explains Obviousness Rejections  
In response to Applicant's arguments Warren teaches wherein each detector [712] of the one or more detectors is configured to provide a signal to the one or more processors relative to a corresponding terminal indicating a status of a connection of the corresponding terminal of the one or more terminals [0073];
wherein the status corresponds to whether a terminal of the one or more terminals connects to a load of the one or more loads and whether the load or the one or more loads is in an OFF state [0073; where a first signal sent to processor is an indication of a load being in a connected state and where the second signal is an indication of at least voltage and/or electricity being at the terminal and where one skilled in the art would recognize that electricity at the terminal would be a determinant of whether the system is energized].  Warren teaches the recited limitation.  Accordingly, the rejection is maintained.
For at least the reasons above, claims 1-20 remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763